IN THE SUPREME COURT OF THE STATE OF DELAWARE

EMIL LEWIS LESKO, TRUSTEE   §
UNDER REVOCABLE TRUST       §                 No. 670, 2015
AGREEMENT OF EMIL LEWIS     §
LESKO, DATED JUNE 4, 2003; AND
                            §                 Court Below–Superior Court of
7835.1765 SQUARE FEET OF LAND
                            §                 the State of Delaware, in and for
(PERMANENT EASEMENT); AND   §                 Sussex County
458.4545 SQUARE FEET OF LAND§
(TEMPORARY CONSTRUCTION     §                 C.A. No. S13C-01-032
EASEMENTS),                 §
                            §
     Defendants Below,      §
     Appellants,            §
                            §
     v.                     §
                            §
STATE OF DELAWARE, UPON THE §
RELATION OF THE SECRETARY §
OF THE DEPARTMENT OF        §
TRANSPORTATION,             §
                            §
     Plaintiff Below,       §
     Appellee.              §

                          Submitted: December 10, 2015
                          Decided:   December 14, 2015

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                      ORDER

      This 14th day of December 2015, having considered the notice of appeal

from interlocutory order, it appears to the Court that:

      (1)    Emil Lewis Lesko has petitioned this Court, under Supreme Court

Rule 42, to accept an appeal from an interlocutory order entered by the Superior
Court in a condemnation action. Lesko seeks review of the Superior Court’s

November 18, 2015 memorandum opinion granting a motion in limine filed by the

State of Delaware Department of Transportation.

      (2)   By order dated December 4, 2015, the Superior Court denied Lesko’s

application for certification of an interlocutory appeal. The court determined that

interlocutory review of the November 18 memorandum opinion was not warranted.

      (3)   The Court agrees with the Superior Court’s analysis. The Rule 42(b)

principles and criteria do not weigh in favor of interlocutory review of the

November 18 memorandum opinion.

      (4)   Applications for interlocutory review are addressed to the sound

discretion of the Court. In this case, the Court concludes that interlocutory review

of the November 18 memorandum opinion should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                         2